EXHIBIT 10.16

CONFIDENTIAL
EXECUTION VERSION

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this "Agreement") is made this 31st
day of December, 2014, by and between Pioneer Hi-Bred International, Inc., an
Iowa corporation ("Seller"), and S&W Seed Company, a Nevada corporation
("Buyer"). Unless otherwise defined herein, capitalized terms shall have the
meaning ascribed to them in that certain Asset Purchase and Sale Agreement dated
as of December 19, 2014 by and between Seller and Buyer (the "APSA").

WHEREAS, pursuant to the APSA, at the Closing, Seller shall sell, assign,
transfer and convey and/or shall cause its applicable Affiliates to sell,
assign, transfer and convey, to Buyer and/or its applicable Affiliates, and
Buyer shall purchase and accept, and/or shall cause its applicable Affiliates to
purchase and accept, from Seller and/or its applicable Affiliates, free and
clear of all Encumbrances (other than Permitted Encumbrances) all of Seller's
and/or its applicable Affiliates' right, title and interest existing at the
Closing (wherever located) in and to the Purchased Assets; and

WHEREAS, this Agreement is being executed and delivered by the parties pursuant
to Section 5.1 of the APSA.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agree as follows:

On the terms and subject to the conditions of the APSA, Seller hereby sells,
assigns, transfers and conveys to Buyer all of Seller's right, title and
interest in and to the Purchased Assets (other than (a) the Transferred
Know-How, which shall be the subject of the Know-How Transfer Agreement, (b) the
Transferred Patents, which shall be the subject of the Patent Assignment,
(c) the Arlington Plant Site, which shall be the subject of the Warranty Deed
(Arlington), (d) the Nampa Plant Site, which shall be the subject of the
Warranty Deed (Nampa) and (e) the Transferred PVPs, which shall be the subject
of the PVP Assignments) free and clear of Encumbrances (other than Permitted
Encumbrances).

On the terms and subject to the conditions of the APSA, Buyer hereby purchases
and accepts from Seller all of Seller's right, title and interest in and to the
Purchased Assets (other than (a) the Transferred Know-How, which shall be the
subject of the Know-How Transfer Agreement, (b) the Transferred Patents, which
shall be the subject of the Patent Assignment, (c) the Arlington Plant Site,
which shall be the subject of the Warranty Deed (Arlington), (d) the Nampa Plant
Site, which shall be the subject of the Warranty Deed (Nampa) and (e) the
Transferred PVPs, which shall be the subject of the PVP Assignments) free and
clear of Encumbrances (other than Permitted Encumbrances), and Buyer hereby
assumes and agrees to pay, perform and discharge promptly and fully when due,
all of the Assumed Liabilities.

This Agreement is an instrument of transfer and conveyance contemplated by, and
is executed and delivered pursuant and subject to the terms and conditions of,
the APSA.

1

--------------------------------------------------------------------------------



Nothing in this Agreement shall, or shall be deemed to, defeat, limit, alter or
impair, enhance or enlarge any right, obligation, claim or remedy created by the
APSA. Seller makes no, and Buyer acknowledges and agrees that it is not relying
on any, representation or warranty (express or implied) of any kind (including
as to accuracy or completeness) other than the representations and warranties
expressly made by Seller in Article 3 of the APSA. In the event of a conflict
between any provision of the APSA and any provision of this Agreement, the
provision contained in the APSA shall control.

This Agreement is being executed by Seller and Buyer and shall be binding upon
each of Seller and Buyer, and their respective successors and assigns, for the
uses and purposes set forth herein, and shall be effective as of the date first
above written.

Any dispute arising out of or relating to this Agreement shall be resolved in
accordance with Section 10.3 of the APSA. This Agreement shall be governed by
the substantive laws of the State of Delaware, without regard to its conflicts
of laws principles, and, except as otherwise provided in Section 10.3 of the
APSA, the State and Federal courts in the City of Wilmington, Delaware shall
have exclusive jurisdiction over any Proceeding seeking to enforce any provision
of, or based upon any right arising out of, this Agreement. The parties do
hereby irrevocably (a) submit themselves to the personal jurisdiction of such
courts, (b) agree to service of such courts' process upon them with respect to
any such Proceeding, (c) waive any objection to venue laid therein and (d)
consent to service of process by registered mail, return receipt requested in
accordance with and at the address set forth in Section 10.2 of the APSA (as
such address may be updated from time to time in accordance with the terms of
Section 10.2 of the APSA). This Agreement shall not be governed by the U.N.
Convention on Contracts for the International Sale of Goods. The parties
acknowledge and agree that the foregoing choice of law and forum provisions are
the product of an arm's-length negotiation between the parties. EACH PARTY
HEREBY WAIVES TO THE FULLEST EXTENT ALLOWED UNDER LEGAL REQUIREMENTS, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT

This Agreement may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

This Agreement, together with the APSA and the other Transaction Documents, sets
forth the entire understanding of Seller and Buyer with respect to the
transactions contemplated hereby and thereby and supersedes all prior agreements
or understandings among the parties hereto regarding those matters.

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.

2

--------------------------------------------------------------------------------



Buyer and Seller agree to take such further actions and to execute, acknowledge
and deliver all such further documents as are reasonably requested by the other
party for carrying out the purposes of this Agreement.

[Signature Page Follows]

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

Buyer and Seller have executed and delivered this Agreement as of the date first
above written.

 

SELLER

:  

PIONEER HI-BRED INTERNATIONAL, INC.

       

By:

_________________________________________

Name:

_________________________________________

Title:

_________________________________________

 

 

BUYER

:  

S&W SEED COMPANY

       

By:

_________________________________________

Name:

_________________________________________

Title:

_________________________________________

 

 

 

[Signature Page to Assignment and Assumption Agreement]